William B. Brown, J.,
concurring. Because I believe the doctrine of parental immunity should be abolished without the reservation retained by the majority I concur in the judgment only. As I previously stated in my concurrence in Prem v. Cox (1983), 2 Ohio St. 3d 149, 152, 1 strongly believed interspousal immunity to be an outmoded, ineffective, anachronistic and unconstitutional doctrine. The reasons for my belief were amply set forth in my dissenting opinions in Varholla v. Varholla (1978), 56 Ohio St. 2d 269, 271 [10 O.O.3d 403]; and Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152, 155 [23 O.O.3d 188]. I see no difference in the justifications, logic and analysis now put forward with regard to parental immunity. Thus, those same reasons lead me to conclude that the doctrine of parental immunity is also outmoded, ineffective, anachronistic and unconstitutional. Consequently, I would abolish parental immunity without the limitations retained by the majority.
C. Brown, J., concurs in the foregoing concurring opinion.